
	
		I
		111th CONGRESS
		1st Session
		H. R. 1792
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Mr. King of New York
			 (for himself, Mr. Pascrell,
			 Mr. Crowley, and
			 Mr. Shuler) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  recruitment and retention incentives for volunteer emergency service
		  workers.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Emergency Services
			 Recruitment and Retention Act of 2009.
		2.Elective treatment
			 of length of service award programs as eligible deferred compensation
			 plans
			(a)In
			 generalSection 457(e) of the Internal Revenue Code of 1986
			 (relating to other definitions and special rules) is amended by adding at the
			 end the following new paragraph:
				
					(19)Special rules
				applicable to length of service award plans
						(A)In
				generalThe term
				eligible deferred compensation plan shall include, at the election
				of its sponsor, any length of service award plan. Any such election shall be
				irrevocable. In the case of a length of service award plan whose sponsor has
				elected to have such plan treated as an eligible deferred compensation plan,
				such plan shall be administered in a manner consistent with the requirements of
				this section and such sponsor shall be treated as an eligible employer
				described in paragraph (1)(A).
						(B)Length of
				service award planFor purposes of this paragraph—
							(i)In
				generalThe term length of service award plan means
				any plan paying solely length of service awards to bona fide volunteers (or
				their beneficiaries) on account of qualified services performed by such
				volunteers.
							(ii)Bona fide
				volunteerAn individual shall
				be treated as a bona fide volunteer if the only compensation received by such
				individual for performing qualified services is in the form of—
								(I)reimbursement for
				(or a reasonable allowance for) reasonable expenses incurred in the performance
				of such services, or
								(II)reasonable benefits (including length of
				service awards), and fees for such services, customarily paid by eligible
				employers in connection with the performance of such services by
				volunteers.
								(iii)Qualified
				servicesThe term
				qualified services means fire fighting and prevention services,
				emergency medical services, ambulance services, and emergency rescue
				services.
							(C)Maximum deferral
				amountIn the case of a length of service award plan whose
				sponsor has elected to have such plan treated as an eligible deferred
				compensation plan, subsection (b)(2) shall be applied by striking the
				lesser of— and all that follows and inserting the applicable
				dollar amount,.
						(D)Distribution
				requirementsIn the case of a
				length of service award plan whose sponsor has elected to have such plan
				treated as an eligible deferred compensation plan, subsection (d)(1)(A)(ii)
				shall be applied by deeming a severance from employment to have occurred at the
				later of—
							(i)the payment date
				under the terms of the plan, or
							(ii)the date on which
				the plan participant ceases to perform qualified services.
							(E)Limitation on
				accruals
							(i)In
				generalIn the case of a length of service award plan that is a
				defined benefit plan (as defined in section 414(j)) whose sponsor has not
				elected to have such plan treated as an eligible deferred compensation plan,
				such plan shall be treated as not providing for the deferral of compensation if
				the aggregate amount of length of service awards accruing with respect to any
				year of service for any bona fide volunteer does not exceed $5,500. In the case
				of a length of service award plan described in the preceding sentence that is a
				defined benefit plan (as defined in section 414(j)), the limitation on the
				annual deferral shall apply to the actuarial present value of the aggregate
				amount of length of service awards accruing with respect to any year of
				service. Such actuarial present value shall be calculated using reasonable
				actuarial assumptions and methods assuming payment shall be made under the most
				valuable form of payment of the length of service award under the program with
				payment commencing at the later of the earliest age at which unreduced benefits
				are payable under the program or the participant’s current age.
							(ii)Cost-of-living
				adjustmentIn the case of
				taxable years beginning after December 31, 2010, the Secretary shall adjust the
				$5,500 amount under clause (i) at the same time and in the same manner as under
				section 415(d), except that the base period shall be the calendar quarter
				beginning July 1, 2009, and any increase under this paragraph that is not a
				multiple of $500 shall be rounded to the next lowest multiple of
				$500.
							.
			(b)Conforming
			 amendments
				(1)Section 457(e)(11)
			 of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(11)Certain plans
				excludedAny bona fide vacation leave, sick leave, compensatory
				time, severance pay, disability pay, or death benefit plan shall be treated as
				not providing for the deferral of
				compensation.
						.
				(2)Section
			 3121(a)(5)(I) of such Code is amended by striking section
			 457(e)(11)(A)(ii) and inserting section
			 457(e)(19).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			3.Exemption of
			 length of service award programs from the Employee Retirement Income Security
			 Act of 1974The Secretary of
			 Labor shall issue guidance clarifying that a length of service award program
			 described in section 457(e)(19) of the Internal Revenue Code of 1986 is not an
			 employee pension benefit plan under section 3(2) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1002(2)).
		
